Title: To Thomas Jefferson from Eliza Caile Scott Rankin, 25 July 1824
From: Rankin, Eliza Caile Scott
To: Jefferson, Thomas


Dear Sir
Alexandria
July 28th 24
Will you pardon my presumption in addressing a few lines to you, for the purposes of soliciting your aid on obtaining an appointment for my Son in one of the public Departments,—it is so long since I have had the pleasure of seeing you, & my acquaintance even then was so limited, that I cannot but feel the temerity, of my present application, I rely Sir, on your well known Philanthropy.—My Husband Cap Rankin of the Marine corps left his children no inheritance but an unblemish’d character, for twelve years I have struggled with difficulties—& misfortunes innumerable to Educate them they are now grown up & my son has been for the last three years a Student of Law with Thompson F Mason who has given him the most flattering recommendations, his acquirements in the Greek Latin French & Spanish Language’s & in Literature generally is considerd by Judges to be very great for his age & opportunity—& his industry is equal—to any thing that may be required from him, in short Sir—I would not presume to address you for the purpose of soliciting your interrest, if I was not fully convinced that he would do credit to your recommendation.—I have applied to Mr George Graham of The Land Office to whom my Son has taken letters of the Strongest recommendation from Judge Washington Genl Mason &c &c—but the difficulty in getting a clerk ship is very great and can only be overcome by the intercession of those whose influence in the Cabinet Or in Congress entitle them to any favor they may require unfortunately for me I have no friend of this discription but have been advised by an old friend & acquaintance of yours to ask the favor of you to give me a letter to Mr Crawford—as my sons application and letters have been deposited with Mr Graham, reference can at any time be made to him, & I am informd that there are frequent vacancies in the Treasury Dept if I have transgressed in thus intrudeing on your time & attention I pray you Sir to pardon me and attribute it to the maternal anxiety which impels me to embrace with avidity every chance of accomplishing this long cherished hope—the Education of my Children has drain’d all my little resource and all my hope of future support rest on the exertion and talents of my Son—the pressure of the Times preclude all hope of his being able for some time to acquire maintenance by his profession—and he is equally desirous with my self to be doing something for his advancement in life, With the hope that you will excuse the liberty and grant the favor I have pesumed to solicit I have the honor to subscribe my self yourswith every sentiment of respect & esteemEliza C. Rankin